

115 HRES 626 IH: Commending Turkish Americans nationwide for their rich contributions to the diversity of society, culture, economy, and civic life in the United States.
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 626IN THE HOUSE OF REPRESENTATIVESNovember 16, 2017Mr. Brown of Maryland submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCommending Turkish Americans nationwide for their rich contributions to the diversity of society,
			 culture, economy, and civic life in the United States.
	
 Whereas, on October 29, 1923, the Republic of Turkey was established; Whereas the visionary leader of modern Turkey, Mustafa Kemal Ataturk, became the Turkish Republic’s first President;
 Whereas, on July 24, 1923, the Treaty of Lausanne determined the borders of the Turkish Republic; Whereas more than 500,000 Americans of Turkish and Turkic heritage, who immigrated to the United States as scientists, engineers and physicians since 1950, and small business owners and skilled labor since 1980, reside in the United States;
 Whereas to represent themselves nationally, Turkish Americans have formed civic institutions to promote their history and culture;
 Whereas to share the Turkish tradition of generosity and hospitality and to contribute richly to American cultural diversity, education, and integration, Turkish Americans have hosted American school teachers on visits to Turkey, annual festivals, and educational and cultural speaker events across the country;
 Whereas Turkish Americans are an important part of the fabric of the United States, as evidenced by their rich contributions to the arts, science, academics, law, business and the civic life of this country, including the co-founder of Atlantic Records and the New York Cosmos soccer team, Ahmet Ertegun, whose jazz diplomacy and sports diplomacy helped Americans embrace diversity; Chairman of the Board of Directors of the Coca-Cola Company Muhtar Kent; Nobel Prize Winner Dr. Aziz Sancar; co-founders of Sierra Nevada Corporation and producer of the Dream Chaser Spacecraft, Eren and Fatih Ozmen; founder of Hittite Microwave Corporation Yalcin Ayasli; Associate Group Leader of the Massachusetts Institute of Technology’s Lincoln Laboratory Dr. Serpil Ayasli; television personality Dr. Mehmet Oz; President and Chief Executive Officer of Keystone Construction and Keystone Realty Group and founder of the Indy 11 Indianapolis Soccer Team Ersal Ozdemir; music producer Arif Mardin; Federal Judge Halil Suleyman Ozerden; State Judges Jay Karahan and Ali Paksoy; founder and Chief Executive Officer of Natural Foods Source Murat Guzel; founder and Chief Executive Officer of Chobani Yogurt Hamdi Ulukaya; former National Football League player Tunch Ilkin and National Basketball Association players Omer Asik, Mehmet Okur, Ersan Ilyasova, Hidayet Turkoglu, and Enes Kanter; and many others; and
 Whereas Turkish Americans serve as goodwill ambassadors promoting greater understanding between the United States and Turkey by informing the people in the United States about their rich Turkish cultural heritage and the importance of the strategic partnership to advance mutual interests and shared values between the United States and Turkey: Now, therefore, be it
	
 That the House of Representatives commends Turkish Americans nationwide for their rich contributions to the diversity of society, culture, economy, and civic life in the United States.
		